     Case 2:20-cv-00143-TLN-DB Document 14 Filed 02/02/21 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WELLS FARGO EQUIPMENT                            No. 2:20-cv-0143 TLN DB
      FINANCE, INC., a Minnesota corporation,
12

13                      Plaintiff,                     FINDINGS AND RECOMMENDATIONS
14           v.
15    VIRK SYSTEMS, INC. a California
      corporation; LAKHWIMDER SINGH
16    VIRK, an individual,
17                      Defendants.
18

19          This matter came before the undersigned on August 7, 2020, pursuant to Local Rule

20   302(c)(19), for hearing of plaintiff’s motion for default judgment. (ECF No. 13.) Attorney

21   Michael Gomez appeared via Zoom on behalf of the plaintiff. No appearance was made by, on

22   behalf of, either defendant. At that time, oral argument was heard and the motion was taken

23   under submission. Having considered all written materials submitted with respect to the motion,

24   and after hearing oral argument, the undersigned recommends that the motion for default

25   judgment be granted as explained below.

26                                           BACKGROUND

27          Plaintiff Wells Fargo Equipment Finance, Inc., (“Wells Fargo”), commenced this action

28   through counsel on January 21, 2020, by filing a complaint and paying the required filing fee.
                                                      1
     Case 2:20-cv-00143-TLN-DB Document 14 Filed 02/02/21 Page 2 of 10


 1   (ECF No. 1.) The complaint alleges generally that in August of 2017 and April of 2018 plaintiff

 2   entered into three loan agreements with defendant Virk Systems, Inc., (“Virk Systems”). (Compl.

 3   (ECF No. 1) at 3-12.1) The loans were secured by collateral and a guarantee of repayment by

 4   defendant Lakhwimder Singh Virk (“Virk”). (Id. at 3-17.) Defendants breached the loan

 5   agreements by failing to make payments. (Id.) The complaint alleges state law causes of action

 6   for breach of contract, claim and delivery, conversion, and breach of guaranty.2 (Id. at 1.)

 7          On February 24, 2020, plaintiff filed proof of service on the defendant. (ECF Nos. 5 & 6.)

 8   The following day plaintiff filed a request for entry of defendants’ default. (ECF No. 8.) The

 9   Clerk entered defendants’ default on February 27, 2020. (ECF No. 8.) On April 17, 2020,

10   plaintiff filed a motion for default judgment. (ECF No. 9.) Plaintiff, however, failed to file a

11   memorandum in support.

12          Accordingly, on June 16, 2020, the undersigned issued an order continuing the hearing of

13   plaintiff’s motion to August 7, 2020, ordering plaintiff to file a memorandum in support, and

14   ordering plaintiff to file proof of service of the memorandum in support and the June 16, 2020

15   order on the defendants. (ECF No. 11.) Plaintiff filed a memorandum is support along with

16   proof of service on July 7, 2020. (ECF No. 12.)

17          The matter came before the undersigned on August 7, 2020, pursuant to Local Rule

18   302(c)(19), for hearing of plaintiff’s motion for default judgment. (ECF No. 13.) Attorney

19   Michael Gomez appeared via Zoom on behalf of the plaintiff. Despite being served with

20   plaintiff’s motion and notice of the hearing, there was no appearance by, or on behalf of, either
21   defendant. Oral argument was heard and plaintiff’s motion taken under submission.

22                                         LEGAL STANDARD

23          Federal Rule of Civil Procedure 55(b)(2) governs applications to the court for default

24   judgment. Upon entry of default, the complaint’s factual allegations regarding liability are taken

25

26
     1
      Page number citations such as this are to the page number reflected on the court’s CM/ECF
     system and not to the page numbers assigned by the parties.
27
     2
      Jurisdiction over these claims is based on the court’s diversity jurisdiction. (Compl. (ECF No.
28   1) at 2.)
                                                       2
     Case 2:20-cv-00143-TLN-DB Document 14 Filed 02/02/21 Page 3 of 10


 1   as true, while allegations regarding the amount of damages must be proven. Dundee Cement Co.

 2   v. Howard Pipe & Concrete Prods., 722 F.2d 1319, 1323 (7th Cir. 1983) (citing Pope v. United

 3   States, 323 U.S. 1 (1944); Geddes v. United Fin. Group, 559 F.2d 557 (9th Cir. 1977)); see also

 4   DirectTV v. Huynh, 503 F.3d 847, 851 (9th Cir. 2007); TeleVideo Sys., Inc. v. Heidenthal, 826

 5   F.2d 915, 917-18 (9th Cir. 1987).

 6          Where damages are liquidated, i.e., capable of ascertainment from definite figures

 7   contained in documentary evidence or in detailed affidavits, judgment by default may be entered

 8   without a damages hearing. Dundee, 722 F.2d at 1323. Unliquidated and punitive damages,

 9   however, require “proving up” at an evidentiary hearing or through other means. Dundee, 722

10   F.2d at 1323-24; see also James v. Frame, 6 F.3d 307, 310-11 (5th Cir. 1993).

11          Granting or denying default judgment is within the court’s sound discretion. Draper v.

12   Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986); Aldabe v. Aldabe, 616 F.2d. 1089, 1092 (9th Cir.

13   1980). The court is free to consider a variety of factors in exercising its discretion. Eitel v.

14   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Among the factors that may be considered by

15   the court are

16                   (1) the possibility of prejudice to the plaintiff, (2) the merits of
                     plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
17                   the sum of money at stake in the action; (5) the possibility of a dispute
                     concerning material facts; (6) whether the default was due to
18                   excusable neglect, and (7) the strong policy underlying the Federal
                     Rules of Civil Procedure favoring decisions on the merits.
19

20   Eitel, 782 F.2d at 1471-72 (citing 6 Moore’s Federal Practice ¶ 55-05[2], at 55-24 to 55-26).
21                                                ANALYSIS

22   A.     Appropriateness of the Entry of Default Judgment under the Eitel Factors

23          Plaintiff’s motion for default judgement seeks judgement on the complaint’s claims for

24   breach of contract and claim and delivery causes of action.3 (Pl.’s MDJ (ECF No. 12) at 11, 13.)

25   The factual allegations of plaintiff’s complaint are taken as true pursuant to the entry of default

26   against the defendants.
27
     3
      Plaintiff’s motion for default judgment dismisses the complaint’s “Conversion Cause of Action
28   without prejudice.” (Pl.’s MDJ (ECF No. 12) at 11.)
                                                      3
     Case 2:20-cv-00143-TLN-DB Document 14 Filed 02/02/21 Page 4 of 10


 1          1.      Factor One: Possibility of Prejudice to Plaintiff

 2          The first Eitel factor considers whether plaintiff would suffer prejudice if default

 3   judgment is not entered. When a defendant has failed to appear and defend the claims, a plaintiff

 4   will be without recourse and suffer prejudice unless default judgment is entered. Vogel v. Rite

 5   Aid Corp., 992 F.Supp.2d 998, 1007 (C.D. Cal. 2014) (granting a default judgement for a

 6   disabled plaintiff suing under the ADA and Unruh Act, relying upon this rationale). Here, the

 7   defendants were served with notice of this action but have refused to defend against plaintiff’s

 8   claims.4 Absent entry of default judgement, plaintiff would likely be without recourse against the

 9   defendants. Because plaintiff will suffer prejudice if left without recourse, this factor favors an

10   entry of default judgment.

11          2.      Factors Two and Three: The Merits of Plaintiff’s Substantive Claims and the

12   Sufficiency of the Complaint

13          The second and third factors are (1) the merits of plaintiff’s substantive claim, and (2) the

14   sufficiency of the complaint. Eitel, 782 F.2d at 1471-72. Thus, the second and third Eitel factors

15   require plaintiff to state a claim on which plaintiff can recover. PepsiCo, Inc. v. California

16   Security Cans, 238 F.Supp.2d, 1172, 1175 (2002); see Danning v. Lavine, 572 F.2d 1386, 1388

17   (9th Cir. 1978). Given the close relationship between the two inquiries, factors two and three are

18   considered together. As noted above, plaintiff seeks default judgment on the complaint’s claims

19   for breach of contract and claim and delivery.

20                  (1)     Breach of Contract
21          The elements of a cause of action for breach of contract are: (i) existence of the contract,

22   (ii) plaintiff’s performance or excuse for nonperformance, (iii) defendant’s breach, and (iv)

23   resulting damages to the plaintiff. Oasis West Realty, LLC v. Goldman, 51 Cal. App. 4th 811,

24   821 (2011) (citing Reichert v. General Ins. Co., 68 Cal. 2d 822, 830 (1968)). Here, the complaint

25   alleges that on August 9, 2017, plaintiff extended defendant Virk Systems a loan of $178,779.50

26
27   4
      At the August 7, 2020 hearing plaintiff’s counsel stated that the defendants had contacted
     plaintiff’s counsel after this lawsuit was initiated, further indicating that the defendants are aware
28   of plaintiff’s claims and have chosen not to defend.
                                                          4
     Case 2:20-cv-00143-TLN-DB Document 14 Filed 02/02/21 Page 5 of 10


 1   (“Loan 1”). (Compl. (ECF No. 1) at 3.) Pursuant to this loan, defendant Virk Systems agreed to

 2   make forty-eight monthly payments beginning on October 5, 2017. (Id.) On August 14, 2017,

 3   plaintiff extended a second loan to defendant Virk Systems in the amount of $235,650 (“Loan

 4   2”). (Id. at 6.) Again, defendant Virk Systems agreed to repay the loan in forty-eight monthly

 5   payments. (Id.) And on April 30, 2018, the parties entered into a third loan agreement under

 6   these same terms with plaintiff loaning defendant Virk Systems $523,700 (“Loan 3”). (Id. at 9.)

 7   Defendant Virk executed “a Continuing Guaranty” in which defendant Virk “unconditionally”

 8   guaranteed plaintiff “pull and prompt payment and performance when due of any and all

 9   Indebtedness” of defendant Virk Systems. (Id. at 17-18.)

10           Despite plaintiff’s funding of these loans, defendants defaulted on each of them on

11   September 4, 2019, and each month thereafter, by failing to make the required monthly payment.

12   (Id. at 4, 8, 11.) Additionally, attached to the complaint are copies of the parties’ executed

13   “Combination Loan and Security Agreement.” (Id. at 27-33, 41-47, 49-55.) Based on these

14   allegations, the undersigned finds that the complaint has stated claims for breach of contract.

15                   (2)     Claim and Delivery

16           “Claim and delivery” is “a method of recovering property that is wrongfully being

17   withheld by another.” Trans Pacific Nat. Bank v. UBS AG, No. C 09-4617 SBA, 2010 WL

18   2354165, at *4 (N.D. Cal. June 9, 2010). “Claim and delivery is not a separate action but is a

19   remedy that permits a prevailing party to recover both specific property and incidental damages.”

20   Xerox Corporation v. AC Square, Inc., Case No. 15-cv-4816 DMR 2016 WL 5898652, at *3
21   (N.D. Cal. Sept. 1, 2016). To be entitled to this remedy, the plaintiff “must show (1) that it has a

22   right to possess the equipment in question and (2) that [the defendant] is in wrongful possession

23   of the equipment.” Xerox Corporation v. CBFS, Inc., 2013 WL 12203040, at *4 (C.D. Cal. May

24   23, 2013).

25           As noted above, plaintiff has stated causes of action for breach of contract. Pursuant to

26   Loan 1, Loan 2, and Loan 3, defendant Virk Systems executed “Security Interest” agreements,
27   entitling plaintiff to “first-priority interest” in several “Trailers” identified by VIN and serial

28   ////
                                                          5
     Case 2:20-cv-00143-TLN-DB Document 14 Filed 02/02/21 Page 6 of 10


 1   numbers. (Compl. (ECF No. 1) at 4, 7, 10-11.) These agreements entitle plaintiff to take

 2   possession of this collateral as a result of defendants’ default. (Id. at 13-15.)

 3          Based on these allegations, the undersigned finds that plaintiff has stated a claim for claim

 4   and delivery. See Xerox Corporation v. AC Square, INC., Case No. 15-cv-4816 DMR, 2016 WL

 5   1237828, at *3 (N.D. Cal. Mar. 30, 2016) (“Since Plaintiff adequately pled breach of contract, it

 6   has sufficiently stated claim and delivery for all contracts concerning leased products.)

 7          3.      Factor Four: The Sum of Money at Stake in the Action

 8          Under the fourth factor cited in Eitel, “the court must consider the amount of money at

 9   stake in relation to the seriousness of Defendant’s conduct.” Eitel, 782 F.2d at 1471-72; see also

10   Philip Morris USA, Inc v. Castworld Prods., Inc., 219 F.R.D. 494, 500. (C.D. Cal. 2003). Here,

11   plaintiff seeks an award of $625,285.39 as well as possession of the identified collateral. (Pl.’s

12   MDJ (ECF No. 12) at 13.) Although the amount at stake is significant, it is in relation to the

13   seriousness of the defendants’ conduct. Moreover, “[i]f and when the equipment is recovered and

14   sold, Plaintiff will apply the proceeds from the sale of its collateral to the amount owed by the

15   Defendants on the monetary judgment and submit a partial satisfaction of judgment, reducing the

16   Defendants’ indebtedness under the judgment.” (Id. at 14.)

17            Accordingly, the undersigned does not find the overall sum of money at stake to be so

18   large or excessive as to militate against the entry of default judgment.

19          4.      Factor Five: The Possibility of a Dispute Concerning Material Facts

20          This Eitel factor considers the possibility that material facts are disputed. “Upon entry of
21   default, all well-pleaded facts in the complaint are taken as true, except those relating to

22   damages.” PepsiCo, Inc., 238 F.Supp.2d at 1177. Here, there appears to be no material facts in

23   dispute. This factor weighs in favor of a default judgment.

24          5.      Factor Six: Whether the Default Was Due to Excusable Neglect

25          This Eitel factor considers the possibility that the defendants’ default was the result of

26   excusable neglect. Here, defendants were repeatedly served with notice of this action. (ECF Nos.
27   5, 6, 12.) Defendants, however, have taken no action to respond to plaintiff’s complaint or

28   motion for default judgment. Accordingly, the record suggests that the defendants have chosen
                                                         6
     Case 2:20-cv-00143-TLN-DB Document 14 Filed 02/02/21 Page 7 of 10


 1   not to defend this action, and that the default did not result from excusable neglect. Accordingly,

 2   this Eitel factor favors the entry of default judgment.

 3          6.      Factor Seven: The Strong Policy Underlying the Federal Rules of Civil

 4          Procedure Favoring Decisions on the Merits

 5          The final Eitel factor examines whether the strong policy favoring deciding cases on the

 6   merits prevents a court from entering default judgment. Eitel, 782 F.2d at 1472. Generally,

 7   default judgments are disfavored, and a case should be decided on the merits whenever possible.

 8   See Pena v. Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985). However, where a

 9   defendant’s failure to appear “makes a decision on the merits impracticable, if not impossible,”

10   entry of default judgment is warranted. PepsiCo, Inc., 238 F.Supp.2d at 1177; see also Craigslist,

11   Inc. v. Naturemarket, Inc., 694 F.Supp.2d 1039, 1061 (N.D. Cal. 2010). Because the defendants

12   have failed to respond in this matter, a decision on the merits is impossible. Therefore, the

13   seventh Eitel factor does not preclude the entry of default judgment.

14          7.      Summary of Eitel Factors

15          In sum, upon consideration of all the Eitel factors the undersigned finds that plaintiff is

16   entitled to a default judgment against the defendants and recommends that such a default

17   judgment be entered. The undersigned therefore turns to plaintiff’s requested relief.

18   B.     Terms of the Judgment to Be Entered

19          1.      Damages

20          After determining that a party is entitled to entry of default judgment, the court must
21   determine the terms of the judgment to be entered. See Landstar Ranger, Inc. v. Path Enterprises,

22   Inc., 725 F.Supp.2d 916, 920 (C.D. Cal. 2010.).

23          Here, plaintiff seeks $604,237.60 in damages. (Pl.’s Prop. Judg. (ECF No. 9-3) at 2.) Of

24   this amount, $552,970.47 represents defendants’ unpaid principal, $18,322.62 in accrued interest,

25   $11,353.04 in late charges, and $9,953.37 in miscellaneous fees. (Pl.’s MDJ (ECF No. 12) at 11.)

26   These figures are supported by a declaration from Shawn K. Mulgrew, a Vice President for
27   plaintiff Wells Fargo. (Mulgrew Decl. (ECF No. 9-1) at 1-17.) Plaintiff is entitled to these fees

28   ////
                                                        7
     Case 2:20-cv-00143-TLN-DB Document 14 Filed 02/02/21 Page 8 of 10


 1   pursuant to the parties’ loan agreements. (Compl. (ECF No. 1) at 27-28, 30, 41, 44, 49, 51-52.)

 2   Moreover, defendant Virk guaranteed payment of these amounts. (Id. at 57.)

 3          Plaintiff also seeks recovery of $10,911.50 in attorneys’ fees and $726.60 in costs. (Pl.’s

 4   MDJ (ECF No. 12) at 12.) This request is supported by a declaration from plaintiff’s counsel.

 5   (Gomez Decl. (ECF No. 9-2) at 2.) The parties’ loan agreements provide that plaintiff “may

 6   recover from Debtor . . . the legal fees and expense incurred” in obtaining payment. (Compl.

 7   (ECF No. 1) at 30, 44, 52.)

 8          Having reviewed plaintiff’s arguments and submissions, the undersigned finds that

 9   plaintiff is entitled to an award of $ $604,237.60.

10          2.      Security Interest

11          Plaintiff’s motion for default judgment also “seeks to enforce its security interests” in the

12   collateral noted above “by obtaining a judgment of possession as to the equipment.” (Pl.’s MDJ

13   (ECF No. 12) at 14.) Plaintiff’s entitlement to possession is supported by the parties’ loan

14   agreements and the declaration of Shawn Mulgrew. (Compl. (ECF No. 1) at 28, 42, 55; Mulrgew

15   Decl. (ECF No. 9-1) at 16-17.)

16          Accordingly, the undersigned finds that plaintiff has established entitlement to the

17   property at issue and will recommend plaintiff be granted possession of the property. See

18   Ascentium Capital, LLC v. Aero Transport, Inc., Case No. 1:16-cv-1575 LJO BAM, 2017 WL

19   1968335, at *5 (E.D. Cal. May 12, 2017) (“The Court finds that Plaintiff has established its right

20   to possession of the Vehicle, as well as Defendants’ wrongful possession of the same.”); Xerox
21   Corporation v. AC Square, Inc., Case No. 15-cv-4816 DMR, 2016 WL 5898652, at *8 (N.D. Cal.

22   Sept. 1, 2016) (“The court finds that Plaintiff has established its right to possession of the leased

23   property, as well as Defendant’s wrongful possession of the same.”).

24                                             CONCLUSION

25          For the reasons set forth above, IT IS HEREBY RECOMMENDED that:

26          1. Plaintiff’s April 17, 2020 motion for default judgment (ECF No. 9) be granted;
27          2. Judgment be entered against defendant Virk Systems, Inc., and defendant Lakhwimder

28   Singh Virk;
                                                           8
     Case 2:20-cv-00143-TLN-DB Document 14 Filed 02/02/21 Page 9 of 10


 1        3. Defendants be ordered to pay $604,237.60 in damages;

 2        4. Defendants be ordered to given plaintiff immediate possession of:

 3        One (1) Used 2015 Freightliner Cascadia Tractor, VIN 3AKJGLD57FSGB8362;

 4        One (1) Used 2014 Kenworth T680 Tractor, VIN IXKYD49X7EJ407981,

 5        INCLUDING ALL ATTACHMENTS AND ACCESSORIES;

 6        Three (3) 2014 Utility Reefer Trailers With Thermo-King Refrigeration

 7        Units: VIN 1UYVS2533EU902223 TK S/N 6001145293, VIN

 8        1UYS2535EU902224 TK S/N 6001145290, VIN lUYVS2533EU902206 TK

 9        S/N 6001146993,

10        Two (2) 2013 Utility Reefer Trailers With Thermo-King Refrigeration Units:

11        VIN 1UYVS2537DU596402 TK S/N 6001114924, VIN 1UYVS2536DU641510 TK S/N

12        6001119147 INCLUDING ALL ATTACHMENTS AND ACCESSORIES;

13        Twelve (12) 2015 Utility Reefer Trailers with Thermoking S600 Reefer

14        Units:

15        Vins:                   Serial Numbers:

16        1UYVS253XFU182811 6001158856

17        IUYVS2535FU182814 6001158851

18        1UYVS2537FU182815 6001156549

19        1UYVS2537FU182846 6001163005

20        1UYVS2539FU182847 6001160835
21        1UYVS2537FU182863 6001163019

22        IUYVS2530FU182865 6001166790

23        1UYVS2534FU182884 6001166782

24        1UYVS253XFU182890 6001138478

25        1UYVS2535FU182893 6001138485

26        1UYVS2537FU182894 6001138486
27        IUYVS2532FU182818 6001156717

28        INCLUDING ALL ATTACHMENTS AND ACCESSORIES;
                                                    9
     Case 2:20-cv-00143-TLN-DB Document 14 Filed 02/02/21 Page 10 of 10


 1           5. Plaintiff be ordered to apply the proceeds from the sale of the above collateral to the

 2   amount owed by the defendants on the monetary judgment and submit a partial satisfaction of

 3   judgment, reducing the defendants' indebtedness under the judgment; and

 4           6. This case be closed.

 5           These findings and recommendations will be submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within thirty (30) days

 7   after these findings and recommendations are filed, any party may file written objections with the

 8   court. A document containing objections should be titled “Objections to Magistrate Judge’s

 9   Findings and Recommendations.” Any reply to the objections shall be served and filed within

10   fourteen (14) days after service of the objections. The parties are advised that failure to file

11   objections within the specified time may, under certain circumstances, waive the right to appeal

12   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: February 1, 2021

14

15

16

17

18

19

20
21

22

23

24   DLB:6
     DB\orders\orders.civil\wellsfargo0143.mdj.f&rs
25

26
27

28
                                                        10
